DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending.
Priority
4.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on January 3, 2019. It is noted, however, that applicant has not filed a certified copy of the 10-2019-0000847 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pehlke et al. US 2018/0048345.
As per claim 15, Pehlke et al. discloses in Fig. 14 a method for operating an electronic device, comprising: detecting a signal strength of at least one frequency band passed by a tunable filter (Paragraphs 157 and 160; Detector 804 processes an output of the low noise amplifier 803 from filter 821 and is used to detect a blocker level or strength of antenna 802 (i.e. “detecting a signal strength of at least one frequency band”).); determining a frequency band to be passed by the tunable filter based on the detected signal strength of the at least one frequency band; and tuning the tunable filter to pass the determined frequency band (Paragraphs 157 and 160; The detector 804 controls the filters 821 and 822 and in conjunction with controller 805 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pehlke et al. US 2018/0048345 in view of Tani US 2016/0301383.
As per claims 1 and 3, Pehlke et al. discloses in Fig. 8 an electronic device (e.g. system 600), comprising:
as per claim 1, an antenna (e.g. antenna 603); a transceiver (e.g. transceiver 601) configured to transmit and/or receive a signal via the antenna (A signal is transmitted/received to and from antenna 603 via circuitry 602.); a radio frequency (RF) circuit (e.g. circuitry 602); and at least one processor (e.g. controller 650) operatively coupled with the transceiver and the tunable RF circuit, wherein the tunable RF circuit includes: a switch (e.g. switch 611) configured to switch the transmitting and the receiving of the signal (The switch 611 is configured to switch transmitting/receiving of the signal between paths 631 and 632.); a low noise amplifier (LNA) (e.g. LNA 621) configured to amplify the signal in a reception path for receiving the signal from the switch to the transceiver (The LNA 621 amplifies the signal in a reception path 631 for receiving ; a power amplifier (PA) (e.g. amplifier 622) configured to determine a strength of the signal in a transmission path for transmitting the signal from the transceiver to the switch (The amplifier 622 transmits the signal from the transceiver 601 to the switch 611.); a filter (e.g. filter 625) disposed in a signal line (e.g. line 631) connecting the switch and the antenna, and at least one detector (e.g. blocker detect 645); and
as per claim 3, wherein the at least one processor is configured to adjust a gain of the PA (Paragraph 137; Controller 650 includes a gain/bias control circuit 651 to adjust a gain of the amplifier 622.).
However, Pehlke et al. does not disclose as per claim 1, the radio frequency (RF) circuit being a tunable RF circuit and configured to tune a signal strength of a frequency band of the signal between the antenna and the transceiver; the filter comprising a fixed filter, configured to pass signals in a first frequency band, and attenuate signals in a second frequency band; at least one tunable filter divided from the signal line and configured to pass signals in at least a portion of the second frequency band, wherein the portion of the second frequency band is tunable; and the at least one detector configured to detect a signal strength passing through the at least one tunable filter.
Tani exemplarily discloses in Fig. 8 a filter 10c which comprises a fixed filter 30c and a variable filter 20c that is shunted from a signal line from terminal P1 to P2. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced the generic filter of Pehlke et al. with the specific filter of Tani as being an obvious art substitution of equivalence.
As an obvious consequence of the modification, the combination would have necessarily included: as per claim 1, the radio frequency (RF) circuit being a tunable RF circuit and configured to tune a signal strength of a frequency band of the signal between the antenna and the transceiver (In the resultant circuit, the filter 625 of Pehlke et al. is a tunable filter by virtue of being comprised at least of a variable filter 20c of Tani, thus a signal strength of a frequency band of the signal is inherently tuned, as well-known in the art.); the filter comprising a fixed filter (e.g. fixed filter 30c of Tani), configured to pass signals in a first frequency band, and attenuate signals in a second frequency band (In the resultant circuit, the filter 30c passes signals in a frequency band x and attenuates signals in a frequency band y.); at least one tunable filter (e.g. variable filter  divided from the signal line (As shown in Fig. 8 of Tani, the filter 20c is shunted or “divided” from the signal line.) and configured to pass signals in at least a portion of the second frequency band (Fig. 9 of Tani; The variable filter 20c passes at least one signal within the frequency band y, and configured to be tunable, where frequency band y is a band that is attenuated by the fixed filter 30c.), wherein the portion of the second frequency band is tunable; and the at least one detector configured to detect a signal strength passing through the at least one tunable filter (Paragraph 140 of Pehlke et al.; The detector 645 detects whether lossy filtering of the filter 625 exists (i.e. “detect a signal strength passing through the at least one tunable filter”), thus appropriately bypasses the signal through the circuit based on the signal strength levels.).
Allowable Subject Matter
Claims 2, 4-7, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-14 are allowed. As per claim 8, the combination of Pehlke et al. in view of Tani discloses an electronic device comprising all of the limitations recited therein as explained above EXCEPT a duplexer including a first and second fixed filter, and at least one second detector configured to detect a second signal strength passing through the at least one second tunable filter.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843